Citation Nr: 0946071	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1970.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2007.  A transcript of the hearing is of 
record.

In a January 2008 decision, the Board denied the Veteran's 
claim on appeal. Thereafter, he filed a timely appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2009, the Court vacated the Board's 
decision and remanded the matters for further consideration 
consistent with a Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
a right shoulder disorder that an MRI in November 2007 
diagnosed as a possible tear of the supraspinatus tendon and 
degenerative changed of the superior and posterior labrum.

After submitting his claim in July 2003, the Veteran 
underwent and examination in October 2003.  At that time, the 
examiner observed a slightly limited range of motion in the 
right shoulder, and diagnosed a "service connected right 
shoulder injury."  

He underwent a second VA examination in April 2005 by the 
same examiner.  At that time, the examiner stated that he 
could not relate the Veteran's chronic right shoulder 
disorder to active service without resorting to speculation.  

As directed in the Joint Remand, the Board finds that new 
examination is necessary in order to obtain a more thorough 
discussion of the possible etiology to the Veteran's right 
shoulder disorder.  The examiner is specifically asked to 
provide a rationale for any conclusions made, with particular 
emphasis on attempting to reconcile the arguable different 
conclusions between the 2003 and 2005 examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
VA Medical Center in Bay Pines, 
Florida, for the period from September 
2004 to the present.

2.  Schedule the Veteran for an 
examination in order to determine the 
etiology of his right shoulder 
disorder.
 
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  To 
the extent that the 2003/2005 examiner 
is still available, he should be asked 
to perform the examination.  Any 
testing deemed necessary should be 
performed.

For any right shoulder disorder found, 
the examiner should state whether it is 
at least as likely as not (a 50 percent 
probability or higher) that the 
disorder is consistent with the 
Veteran's in-service right shoulder 
strain in 1969.  

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  Additionally, the 
examiner is asked to reconcile the 
arguable different conclusions 
contained in the October 2003 and April 
2005 examinations.  

3.  Thereafter, the RO should then 
readjudicate the issue on appeal.  If 
any benefit sought is not granted, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

